DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claims 1, and 11 are objected to because of the following informalities: 
The claims similarly recite “an in-memory bi-directional representation for a graph” It is not clear if the applicant is claiming a graph stored in an in-memory graph database or if the applicant is just claiming a simple illustration of an in-memory bi-directional representation for a graph without any database involved. The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 1, and 11 are objected to because of the following informalities: 
The claims similarly recite “each edge array index of the edge array”. However, there is not previous recited any edge array index of the edge array or a plurality of edge array index of the edge array. So is not clear how each edge array index of the edge array holds a vertex id of a destination vertex of a respective edge that corresponds to a respective edge array index. The examiner suggests this limitation to recites “wherein a plurality of edge array index of the edge array holds a vertex id of a destination vertex of a respective edge that corresponds to a respective edge array index;” The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 1, and 11 are objected to because of the following informalities: 
The claims similarly recite “each begin array index of the begin array”. However, there is not previous recited any begin array index of the begin array or a plurality of begin array index of the begin array. So is not clear how each begin array index of the begin array is associated with a respective source vertex identified by a respective begin array index. The examiner suggests this limitation to recites “wherein a plurality of begin array index of the begin array is associated with a respective source vertex identified by a respective begin array index;” The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 1, and 11 are objected to because of the following informalities: 
The claims similarly recite “each reverse edge array index of the reverse edge array”. However, there is not previous recited any reverse edge array index of the reverse edge array or a plurality of reverse edge array index of the reverse edge array. So is not clear how each reverse edge array index of the reverse edge array holds a vertex id of a source vertex of a respective edge that corresponds to a respective reverse edge array index. The examiner suggests this limitation to recites “wherein a plurality of reverse edge array index of the reverse edge array holds a vertex id of a source vertex of a respective edge that corresponds to a respective reverse edge array index;” The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 1, and 11 are objected to because of the following informalities: 
The claims similarly recite “each reverse begin array index of the reverse begin array”. However, there is not previous recited any reverse begin array index of the reverse begin array or a plurality of reverse begin array index of the reverse begin array. So is not clear how each reverse begin array index of the reverse begin array is associated with a respective destination vertex identified by a respective reverse begin array index. The examiner suggests this limitation to recites “wherein a plurality of reverse begin array index of the reverse begin array is associated with a respective destination vertex identified by a respective reverse begin array index;” The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 1, and 11 are objected to because of the following informalities: 
The claims similarly recite “each offset array index of the edge offset array”. However, there is not previous recited any offset array index of the edge offset array or a plurality of offset array index of the edge offset array. So is not clear how each offset array index of the edge offset array corresponds to a particular reverse edge array index. The examiner suggests this limitation to recites “wherein a plurality of offset array index of the edge offset array corresponds to a particular reverse edge array index;” The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 2, and 12 are objected to because of the following informalities: 
The claims similarly recite “… at least one edge table …; … each of the at least one edge tables …”. It is not clear if the applicant is referring to the same edge table previous recited. If so the terms should be consistent throughout the claims. The examiner suggests this limitation to recites “… at least one edge tables …; … each of the at least one edge tables …”. The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.
	Claims 3, and 13 are objected to because of the following informalities: 
The claims similarly recite “each property of a vertex table”. However, there is not previous recited any property of a vertex table or a plurality of property of a vertex table. So is not clear how each property of a vertex table for the graph is associated with an array with delta logs. The examiner suggests this limitation to recites “wherein a plurality of property of a vertex table for the graph is associated with an array with delta logs;” The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 5, and 15 are objected to because of the following informalities: 
The claims similarly recite “each property of an edge table”. However, there is not previous recited any property of an edge table or a plurality of property of an edge table. So is not clear how each property of an edge table for the graph is associated with a list-array with delta logs. The examiner suggests this limitation to recites “wherein a plurality of property of an edge table for the graph is associated with a list-array with delta logs;” The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 5, and 15 are objected to because of the following informalities: 
The claims similarly recite “for each consolidated list begins index”. However, there is not previous recited any consolidated list begins index or a plurality of consolidated list begins index. So is not clear how a consolidated list begins array storing, for each consolidated list begins index, a start index of a corresponding list in the consolidated lists array. The examiner suggests this limitation to recites “a consolidated list begins array storing, for a plurality of consolidated list begins index, a start index of a corresponding list in the consolidated lists array;” The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 5, and 15 are objected to because of the following informalities: 
The claims similarly recite “for each list positions data structure index”. However, there is not previous recited any list positions data structure index or a plurality of list positions data structure index. So is not clear how a list positions data structure storing, for each list positions data structure index, holds a delta lists array index and a length of a particular list. The examiner suggests this limitation to recites “a list positions data structure storing, for a plurality of list positions data structure index, holds a delta lists array index and a length of a particular list.” The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 7, and 17 are objected to because of the following informalities: 
The claims similarly recite “each of the begin array and the reverse begin array”. However, there is not previous recited more than one begin array and the reverse begin array. So is not clear what the Applicant is reefing to each of the begin array and the reverse begin array once it should be only one of them. The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

	Claims 10, and 20 are objected to because of the following informalities: 
The claims similarly recite “if the one or more edge changes include topological edge modifications, creating a new begin array and a new reverse begin array, 	comprising for each of the new begin array and the new reverse begin array:”. However, there is not previous recited more than one new begin array and the new reverse begin array. So is not clear what the Applicant is reefing to each of the new begin array and the new reverse begin array once it should be only one of them created. The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 11-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

	As per claim 11, the claim recites “…generating an in-memory bi-directional representation for a graph comprising a plurality of vertices connected by a plurality of edges, 
	wherein each of the plurality of edges is directed from a respective source vertex to a respective destination vertex; 
	… 
	generating an in-memory bi-directional representation for a graph comprising a plurality of vertices connected by a plurality of edges, 
	wherein each of the plurality of edges is directed from a respective source vertex to a respective destination vertex; wherein generating the in-memory bi-directional representation for the graph includes:” If appears that the limitation was duplicated in the claim. At least those limitations look like the same on a broadly reason interpretation. Due to the duplicate of the limitation “an in-memory bi-directional representation for a graph” the limitation “wherein generating the in-memory bi-directional representation for the graph includes:” is indefinite. There is not clear if the limitation “wherein generating the in-memory bi-directional representation for the graph includes:” is referring to the first recitation of “generating an in-memory bi-directional representation for a graph …” or the second one. For those reasons the claim is indefinite. The examiner gave the best interpretation for this limitation base on a broad reasonable interpretation.
Dependent claims 12-20 are also rejected for inheriting the deficiencies of the base claim.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
		Claim 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claim 8-10 are directed to a method.
	Claim 11-20 are directed to a one or more non-transitory computer-readable storage media.
Therefore, claims 1-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, and 11, the claims similarly recite the limitations of 
	“generating an in-memory bi-directional representation for a graph comprising a plurality of vertices connected by a plurality of edges, wherein each of the plurality of edges is directed from a respective source vertex to a respective destination vertex; wherein generating the in-memory bi-directional representation for the graph includes: generating a forward representation of the graph that comprises: an edge array, wherein each edge array index of the edge array holds a vertex id of a destination vertex of a respective edge that corresponds to a respective edge array index; a begin array, wherein each begin array index of the begin array is associated with a respective source vertex identified by a respective begin array index and holds an edge array index at which a respective source vertex edge list of the respective source vertex is stored sequentially within the edge array; generating a reverse representation of the graph that comprises: a reverse edge array, wherein each reverse edge array index of the reverse edge array holds a vertex id of a source vertex of a respective edge that corresponds to a respective reverse edge array index; a reverse begin array, wherein each reverse begin array index of the reverse begin array is associated with a respective destination vertex identified by a respective reverse begin array index and holds a reverse edge array index at which a respective destination vertex edge list of the respective destination vertex is stored sequentially within the reverse edge array; an edge offset array, wherein each offset array index of the edge offset array corresponds to a particular reverse edge array index and a  particular edge and a particular source vertex of the particular reverse edge array index and holds an offset to the particular edge within a respective source vertex edge list of the particular source vertex.” 
	At the high level of generality as drafted, this encompasses a type of mental step. 
	The claims recite generating a graph representation comprises a plurality of vertices connected by a plurality of edges. Note that there is nothing in the claim language that generates the plurality of vertices connected by the plurality of edges as so complex that it cannot be converted mentally.
	The claims recite generating forward representation of the graph comprises a begin array. Note that there is nothing in the claim language that generates the begin array as so complex that it cannot be converted mentally.
	The claims recite generating a reverse representation of the graph comprise a reverse begin array. Note that there is nothing in the claim language that generates the reverse begin array as so complex that it cannot be converted mentally.
	The claims recite an edge offset array. Note that there is nothing in the claim language that edge offset array as so complex that it cannot be converted mentally.
	It is noted that the applicant recites a plurality of vertices connected by a plurality of edges but the plurality of vertices connected by the plurality of edges can be as simple as two vertices and tree edges. It is also noted that the plurality of vertices connected by the plurality of edges illustrate in fig. 4 comprises only for nodes and 4 edges connecting the nodes into the begin array. Therefore, it is reasonable to assume that this can be practical performed in the human mind or using the human mind and pen and paper.  

	The method of claim 1, and the one or more non-transitory computer-readable 11 do not constitute a particular machine or manufacture that is integral to the claims, either.  It merely (implicitly) receives and process data that is transmitted from and to system and does not perform any further functions.
	Dependent claims 2-10, and 12-20 further elaborate upon the recited abstract ideas in claims 1, and 11.
	Accordingly, claims 1-20 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	
	The claims recite the following additional elements:
	As per claim 1, and 11, the claims similarly recite the limitation of 
	“an in-memory bi-directional representation for a graph” are examples of mere instructions applied a judicial exception. See, MPEP § 2106.05(f) “Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea”. The recitation of “an in-memory bi-directional representation for a graph” does not provide integration into a practical application.
	
	Viewing the additional claims limitations, claims elements together, and the claims as a whole, nothing provides integration into a practical application.
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
		Dependent claims 2-10, and 12-20 further elaborate upon the recited abstract ideas in claims 1, and 11, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
	Therefore, claims 1-20 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim recites additional elements or limitations that amount to an inventive concept?
	When considered individually or in combination, the additional elements of claims 1-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional elements do not integrate the abstract idea into a practical application. 
	The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	The additional elements identified as insignificant extra-solution activity and mere instructions to apply an exception above the conclusions are carried over and they also do not provide significantly more. 
	The additional elements “one or more non-transitory computer-readable storage media; one or more processors;” reciting generic computer components with function to implanted instructions that apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. 
	In conclusions from above for the elements reciting insignificant extra-solution activity or generic computer functions and components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception.
	Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-2, 7, 11-12, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Hilloulin et al. (US 20190325075 A1) in view of Kim et al. (US 20190121825 A1).
	
	As per claim 1, Hilloulin teaches a method comprising (Hilloulin, Abstract, par. [0003], techniques for encoding heterogeneous graphs for efficient use. Where the techniques are interpreted as methods): 
	generating an in-memory bi-directional representation for a graph (Hilloulin, figs. 2:201, 11:1160, par. [0151]-[0154], “Instances of each of the connection (i.e. edge or arc) types of graph 1160 has enough endpoint vectors to achieve bidirectional (e.g. direct and reverse) access”. Further, fig. 1-3, par. [0008]-[0010], “a heterogeneous graph in memory” Where the graph displayed in fig. 11:1160 is interpreted as the in-memory bi-directional representation for the graph. Furthermore, fig. 2, par. [0077], “Step 201 associates each record type with a distinct vertex type in a graph being constructed in memory.” Where graph being constructed in memory is interpreted as the generating the in-memory bi-directional representation for the graph) comprising a plurality of vertices connected by a plurality of edges (Hilloulin, fig. 11, par. [0151], “Like directed edges, undirected arcs also have a type and connect a vertex of one type to a vertex of another type.” Wherein the edges are interpreted as the plurality of edges. Further, par. [0156], “When both endpoint vertices of an undirected arc type have a same vertex type” Wherein the vertices is interpreted as the plurality of vertices. The vertices are connected by edges, see fig. 11), 
	wherein each of the plurality of edges is directed from a respective source vertex to a respective destination vertex (Hilloulin, figs. 6, 11, par. [0115], [0156]-[0157], “With the relationship, step 602 associates a distinct edge type that connects a source vertex type to a destination vertex type, which need not be a same vertex type.” Where the distinct edge type is interpreted as the each of the plurality of edges); 
	wherein generating the in-memory bi-directional representation for the graph includes (Hilloulin, fig. 2, par. [0077], “Step 201 associates each record type with a distinct vertex type in a graph being constructed in memory.” Where graph being constructed in memory is interpreted as the generating the in-memory bi-directional representation for the graph): 
	generating a forward representation of the graph that comprises (Hilloulin, fig. 12, par. [0159]-[0160], “Forward Encoding” where the Forward Encoding is interpreted as the forward representation of the graph):
generating a reverse representation of the graph that comprises (Hilloulin, fig. 12, par. [0159]-[0160], “Backward Encoding” where the Backward Encoding is interpreted as the reverse representation of the graph): 
	a reverse edge array (Hilloulin, fig. 9:970, par. [0138], reverse source vector. The reverse source vector is interpreted as the reverse edge array), 
	wherein each reverse edge array index of the reverse edge array holds a vertex id of a source vertex of a respective edge that corresponds to a respective reverse edge array index (Hilloulin, fig. 9:970, par. [0138]-[0139], [0147], fig. 9:970 illustrate in the first line of the reverse source vector the vertexes identification 0, 1, and 2. The vertexes identification are the source vertex identification in the reverse source vector. The vertexes identification 0, 1, and 2 herein is interpreted as the vertex id of a source vertex. The edges identification is in the second line of the reverse source vector and has the value of 0, 2, and 4. The edges identification corresponds to a respective reverse edge array index); 
	a reverse begin array (Hilloulin, fig. 9:980, par. [0138]-[0139], [0145], a reverse destination vector. The reverse destination vector is interpreted as the reverse begin array), 
	wherein each reverse begin array index of the reverse begin array is associated with a respective destination vertex identified by a respective reverse begin array index (Hilloulin, fig. 9:980, par. [0138]-[0139], “For example, identifiers of source vertices are recorded in reverse destination vector 980, whereas direct destination vector 580 records identifiers of destination vertices.” Where the direct destination vector records identifiers of destination vertices are interpreted as the respective destination vertex identified by a respective reverse begin array index. The second line of the reverse destination array/vector show vertex identifiers associate with the vertexes in the graph and source reverse vector) and 
	holds a reverse edge array index at which a respective destination vertex edge list of the respective destination vertex is stored sequentially within the reverse edge array (Hilloulin, fig. 9:980, par. [0138]-[0139], “Because direct destination vector 580 has a same edge ordering as an edge array (not shown) and edge property vectors (not shown), that means that reverse destination vector 980 has an edge ordering that is incompatible with the edge array and the edge property vectors.” Wherein the edge array is interpreted as the reverse edge array index at which a respective destination vertex edge list of the respective destination vertex is stored sequentially within the reverse edge array. The edges in the reverse destination vector has a respective destination vertex edge list of the respective destination vertex is stored sequentially within the reverse edge array, see fig. 9:980);
 	an edge offset array (Hilloulin, fig. 9:910, par. [0149]-[0150], “Offset translation map 910 is needed to take offset positions 0-4 of reverse destination vector 980 and convert them to assigned edge indices for use with an edge array and edge property vectors for the edge type.” Wherein the Offset translation map is interpreted as the edge offset array), 
	wherein each offset array index of the edge offset array corresponds to a particular reverse edge array index (Hilloulin, fig. 9:910, par. [0149]-[0150], column 920. Where the column is interpreted as the particular reverse edge array index) and 
	a -34-Docket No. 50277-5757 (ORC2133654-US-NPR) particular edge (Hilloulin, fig. 9:910, par. [0149]-[0150], column 930. Where the column is interpreted to have the particular edge. For example, edge 2 is the first/only edge, of the edge type, that has vertex 0 as its destination vertex) and 
	a particular source vertex of the particular reverse edge array index (Hilloulin, fig. 9, par. [0149]-[0150], “For example, edge 2 is the first/only edge, of the edge type, that has vertex 0 as its destination vertex. Edge 2 has vertex 2 as its source vertex.” Where the vertex 2 is interpreted as the particular source vertex of the particular reverse edge array index) and 
	holds an offset to the particular edge within a respective source vertex edge list of the particular source vertex (Hilloulin, fig. 9, par. [0149]-[0150], “Thus, two is recorded into offset 0 of reverse destination vector 980. The offset 0 may be used as an index into map 910, per implied (i.e. demonstrative, not actually stored) column 920.” Wherein the offset 0 is interpreted as the offset to the particular edge within the respective source vertex edge list of the particular source vertex. Further, fig. 9:950, “edge ordering 950 is different from the edge ordering of direct destination vector 680 and the edge property arrays of the edge type.” Wherein the edge ordering 950 is interpreted as the respective source vertex edge list of the particular source vertex). 
However, it is noted that the prior art of Hilloulin does not explicitly teach “an edge array, wherein each edge array index of the edge array holds a vertex id of a destination vertex of a respective edge that corresponds to a respective edge array index; a begin array, wherein each begin array index of the begin array is associated with a respective source vertex identified by a respective begin array index and holds an edge array index at which a respective source vertex edge list of the respective source vertex is stored sequentially within the edge array;”
	On the other hand, in the same field of endeavor, Kim teaches an edge array (Kim, fig. 1B:130, par. [0046]-[0047], “Vertex array 130 has three logical columns, which are vertex offset, vertex, and labels.” Wherein the vertex array is interpreted as the edge array), 
	wherein each edge array index of the edge array holds a vertex id of a destination vertex of a respective edge that corresponds to a respective edge array index (Kim, fig. 1B:130, par. [0047], “The vertex column may store a vertex identifier of each vertex” Wherein the vertex column is interpreted as the edge array index of the edge array. The vertex identifier is interpreted as the vertex id of the destination vertex of a respective edge that corresponds to the respective edge array index. For example, the vertex identifier “vertex 111” is the destination vertex for the “edge 123” from the source vertex identifier “vertex 113”. Where the “edge 123” is interpreted as the respective edge that corresponds to a respective edge array index. The value of the edge “edge 123” is interpreted as the respective edge array index herein); 
	a begin array (Kim, fig. 1B:140, par. [0048]-[0049], “Each edge of directed graph 101 is represented as a row within edge array 140.” Wherein the edge array is interpreted as the begin array),
	wherein each begin array index of the begin array is associated with a respective source vertex identified by a respective begin array index (Kim, fig. 1B:140, par. [0048], “The rows of edge array 140 are sorted on the originating vertex column by using the offset within vertex array 130 of the originating vertex as a sort key.” wherein the originating vertex column is interpreted as the begin array index of the begin array. The values in the originating vertex column is interpreted as the source vertex identified. For example, “VERTEX 113”) and 
	holds an edge array index at which a respective source vertex edge list of the respective source vertex is stored sequentially within the edge array (Kim, fig. 1B, par. [0049], “The edge column may store an edge identifier of each edge.” Wherein the edge column is interpreted as the edge array index. The values of the edge column is interpreted as the respective source vertex edge list of the respective source vertex is stored sequentially within the edge array. The values are stored in a sequence from “EDGE 121 to EDGE 125”, see fig. 1B:140);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim that teaches optimized to exploit data locality and minimize cache thrashing into Hilloulin that teaches encoding heterogeneous graphs for efficient use. Additionally, this efficient manage memory utilization.
The motivation for doing so would be to improve performance of subgraph pattern matching by exploiting data locality and minimizing cache thrashing (Kim par. [0034]). 

	As per claim 2, Hilloulin teaches wherein the plurality of vertices and the plurality of edges are stored in a plurality of tables that includes at least two vertex tables (Hilloulin, fig. 5, par. [0108], “For example, columns 530 and 540 may identify rows of respective source and destination tables (not shown). Source 530 may be a primary key column within the source table.” Wherein the source and destination tables are interpreted as the at least two vertex tables) and 
	at least one edge table (Hilloulin, fig. 7, par. [0131], “A separate edge of type 770 may be created for each of instances 0-1 to populate an edge table (not shown) of edge type 770.”), 
	wherein each of the at least two vertex tables stores the plurality of vertices of a certain type with specific sets of properties (Hilloulin, figs. 5-6, par. [0108], [0123]-[0124], “Source vector 570 has as many values as there are vertices of the source vertex type of the edge type.” Where the vertices of the source vertex type of the edge type is interpreted as the each of the at least two vertex tables store the plurality of vertices of the certain type with specific sets of properties), 
	wherein each of the at least one edge tables stores the plurality of edges of a certain type with specific sets of properties (Hilloulin, figs. 5-6, par. [0108], [0115], [0121], “Thus edges, of the edge type, from a same source vertex are contiguously recorded in destination vector 580, after which, step 604 repeats for a next vertex of the same source vertex type.”  Where the edge type is interpreted as the each of the at least one edge tables stores the plurality of edges of a certain type with specific sets of properties).  

	As per claim 7, Hilloulin teaches wherein the edge array is a logical representation of a list-array with delta logs (Kim, fig. 1B, par. [0052], “Edge labels array 160 has two logical columns, which are edge offset and labels. The edge offset column is identical to the edge offset column of edge array 140.”), 
	wherein each of the begin array and the reverse begin array is associated with a checkpoint array and a difference array (Kim, fig. 1B, par. [0056]. A index array. Where the index array is interpreted to be associated with the begin array and the reverse begin array. An edge labels array is interpreted as the difference array and is also interpreted to be associated with the begin array and the reverse begin array), 
	wherein the difference array is logical representation of a block-array with delta logs (Kim, fig. 1B, par. [0052], [0054], “Edge labels array 160 has two logical columns” and “Index array 150 has two logical columns”. Further, the index array shows a block with first edge offset which herein is interpreted as the block-array with delta logs).  

	As per claim 11, Hilloulin teaches one or more non-transitory computer-readable storage media storing sequences of instructions which, when executed by one or more processors, cause (Hilloulin, fig. 13, par. [0165], “Main memory 1306 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1304. Such instructions, when stored in non-transitory storage media accessible to processor 1304, render computer system 1300 into a special-purpose machine that is customized to perform the operations specified in the instructions.”): 
	generating an in-memory bi-directional representation for a graph (Hilloulin, figs. 2:201, 11:1160, par. [0151]-[0154], “Instances of each of the connection (i.e. edge or arc) types of graph 1160 has enough endpoint vectors to achieve bidirectional (e.g. direct and reverse) access”. Further, fig. 1-3, par. [0008]-[0010], “a heterogeneous graph in memory” Where the graph displayed in fig. 11:1160 is interpreted as the in-memory bi-directional representation for the graph. Furthermore, fig. 2, par. [0077], “Step 201 associates each record type with a distinct vertex type in a graph being constructed in memory.” Where graph being constructed in memory is interpreted as the generating the in-memory bi-directional representation for the graph) 
	comprising a plurality of vertices connected by a plurality of edges (Hilloulin, fig. 11, par. [0151], “Like directed edges, undirected arcs also have a type and connect a vertex of one type to a vertex of another type.” Wherein the edges are interpreted as the plurality of edges. Further, par. [0156], “When both endpoint vertices of an undirected arc type have a same vertex type” Wherein the vertices is interpreted as the plurality of vertices. The vertices are connected by edges, see fig. 11), 
	wherein each of the plurality of edges is directed from a respective source vertex to a respective destination vertex (Hilloulin, figs. 6, 11, par. [0115], [0156]-[0157], “With the relationship, step 602 associates a distinct edge type that connects a source vertex type to a destination vertex type, which need not be a same vertex type.” Where the distinct edge type is interpreted as the each of the plurality of edges); 
	wherein generating the in-memory bi-directional representation for the graph includes (Hilloulin, fig. 2, par. [0077], “Step 201 associates each record type with a distinct vertex type in a graph being constructed in memory.” Where graph being constructed in memory is interpreted as the generating the in-memory bi-directional representation for the graph): 
	generating an in-memory bi-directional representation for a graph (Hilloulin, figs. 2:201, 11:1160, par. [0151]-[0154], “Instances of each of the connection (i.e. edge or arc) types of graph 1160 has enough endpoint vectors to achieve bidirectional (e.g. direct and reverse) access”. Further, fig. 1-3, par. [0008]-[0010], “a heterogeneous graph in memory” Where the graph displayed in fig. 11:1160 is interpreted as the in-memory bi-directional representation for the graph. Furthermore, fig. 2, par. [0077], “Step 201 associates each record type with a distinct vertex type in a graph being constructed in memory.” Where graph being constructed in memory is interpreted as the generating the in-memory bi-directional representation for the graph) comprising a plurality of vertices connected by a plurality of edges (Hilloulin, fig. 11, par. [0151], “Like directed edges, undirected arcs also have a type and connect a vertex of one type to a vertex of another type.” Wherein the edges are interpreted as the plurality of edges. Further, par. [0156], “When both endpoint vertices of an undirected arc type have a same vertex type” Wherein the vertices is interpreted as the plurality of vertices. The vertices are connected by edges, see fig. 11), 
	wherein each of the plurality of edges is directed from a respective source vertex to a respective destination vertex (Hilloulin, figs. 6, 11, par. [0115], [0156]-[0157], “With the relationship, step 602 associates a distinct edge type that connects a source vertex type to a destination vertex type, which need not be a same vertex type.” Where the distinct edge type is interpreted as the each of the plurality of edges); 
	wherein generating the in-memory bi-directional representation for the graph includes (Hilloulin, fig. 2, par. [0077], “Step 201 associates each record type with a distinct vertex type in a graph being constructed in memory.” Where graph being constructed in memory is interpreted as the generating the in-memory bi-directional representation for the graph): 
	generating a forward representation of the graph that comprises (Hilloulin, fig. 12, par. [0159]-[0160], “Forward Encoding” where the Forward Encoding is interpreted as the forward representation of the graph):
	generating a reverse representation of the graph that comprises (Hilloulin, fig. 12, par. [0159]-[0160], “Backward Encoding” where the Backward Encoding is interpreted as the reverse representation of the graph): 
	a reverse edge array (Hilloulin, fig. 9:970, par. [0138], reverse source vector. The reverse source vector is interpreted as the reverse edge array), 
	wherein each reverse edge array index of the reverse edge array holds a vertex id of a source vertex of a respective edge that corresponds to a respective reverse edge array index (Hilloulin, fig. 9:970, par. [0138]-[0139], [0147], fig. 9:970 illustrate in the first line of the reverse source vector the vertexes identification 0, 1, and 2. The vertexes identification are the source vertex identification in the reverse source vector. The vertexes identification 0, 1, and 2 herein is interpreted as the vertex id of a source vertex. The edges identification is in the second line of the reverse source vector and has the value of 0, 2, and 4. The edges identification corresponds to a respective reverse edge array index); 
	a reverse begin array (Hilloulin, fig. 9:980, par. [0138]-[0139], [0145], a reverse destination vector. The reverse destination vector is interpreted as the reverse begin array), 
	wherein each reverse begin array index of the reverse begin array is associated with a respective destination vertex identified by a respective reverse begin array index (Hilloulin, fig. 9:980, par. [0138]-[0139], “For example, identifiers of source vertices are recorded in reverse destination vector 980, whereas direct destination vector 580 records identifiers of destination vertices.” Where the direct destination vector records identifiers of destination vertices are interpreted as the respective destination vertex identified by a respective reverse begin array index. The second line of the reverse destination array/vector show vertex identifiers associate with the vertexes in the graph and source reverse vector) and 
	holds a reverse edge array index at which a respective destination vertex edge list of the respective destination vertex is stored sequentially within the reverse edge array (Hilloulin, fig. 9:980, par. [0138]-[0139], “Because direct destination vector 580 has a same edge ordering as an edge array (not shown) and edge property vectors (not shown), that means that reverse destination vector 980 has an edge ordering that is incompatible with the edge array and the edge property vectors.” Wherein the edge array is interpreted as the reverse edge array index at which a respective destination vertex edge list of the respective destination vertex is stored sequentially within the reverse edge array. The edges in the reverse destination vector has a respective destination vertex edge list of the respective destination vertex is stored sequentially within the reverse edge array, see fig. 9:980); 
	an edge offset array (Hilloulin, fig. 9:910, par. [0149]-[0150], “Offset translation map 910 is needed to take offset positions 0-4 of reverse destination vector 980 and convert them to assigned edge indices for use with an edge array and edge property vectors for the edge type.” Wherein the Offset translation map is interpreted as the edge offset array), 
	wherein each offset array index of the edge offset array corresponds to a particular reverse edge array index (Hilloulin, fig. 9:910, par. [0149]-[0150], column 920. Where the column is interpreted as the particular reverse edge array index) and 
	a particular edge (Hilloulin, fig. 9:910, par. [0149]-[0150], column 930. Where the column is interpreted to have the particular edge. For example, edge 2 is the first/only edge, of the edge type, that has vertex 0 as its destination vertex) and 
	a particular source vertex of the particular reverse edge array index (Hilloulin, fig. 9, par. [0149]-[0150], “For example, edge 2 is the first/only edge, of the edge type, that has vertex 0 as its destination vertex. Edge 2 has vertex 2 as its source vertex.” Where the vertex 2 is interpreted as the particular source vertex of the particular reverse edge array index) and 
	holds an offset to the particular edge within a respective source vertex edge list of the particular source vertex (Hilloulin, fig. 9, par. [0149]-[0150], “Thus, two is recorded into offset 0 of reverse destination vector 980. The offset 0 may be used as an index into map 910, per implied (i.e. demonstrative, not actually stored) column 920.” Wherein the offset 0 is interpreted as the offset to the particular edge within the respective source vertex edge list of the particular source vertex. Further, fig. 9:950, “edge ordering 950 is different from the edge ordering of direct destination vector 680 and the edge property arrays of the edge type.” Wherein the edge ordering 950 is interpreted as the respective source vertex edge list of the particular source vertex).
However, it is noted that the prior art of Hilloulin does not explicitly teach “an edge array, wherein each edge array index of the edge array holds a vertex id of a destination vertex of a respective edge that corresponds to a respective edge array index; a begin array, wherein each begin array index of the begin array is associated with a respective source vertex identified by a respective begin array index and holds an edge array index at which a respective source vertex edge list of the respective source vertex is stored sequentially within the edge array;”
	On the other hand, in the same field of endeavor, Kim teaches an edge array (Kim, fig. 1B:130, par. [0046]-[0047], “Vertex array 130 has three logical columns, which are vertex offset, vertex, and labels.” Wherein the vertex array is interpreted as the edge array), 
	wherein each edge array index of the edge array holds a vertex id of a destination vertex of a respective edge that corresponds to a respective edge array index (Kim, fig. 1B:130, par. [0047], “The vertex column may store a vertex identifier of each vertex” Wherein the vertex column is interpreted as the edge array index of the edge array. The vertex identifier is interpreted as the vertex id of the destination vertex of a respective edge that corresponds to the respective edge array index. For example, the vertex identifier “vertex 111” is the destination vertex for the “edge 123” from the source vertex identifier “vertex 113”. Where the “edge 123” is interpreted as the respective edge that corresponds to a respective edge array index. The value of the edge “edge 123” is interpreted as the respective edge array index herein); -37-Docket No. 50277-5757 (ORC2133654-US-NPR) 
	a begin array (Kim, fig. 1B:140, par. [0048]-[0049], “Each edge of directed graph 101 is represented as a row within edge array 140.” Wherein the edge array is interpreted as the begin array), 
	wherein each begin array index of the begin array is associated with a respective source vertex identified by a respective begin array index (Kim, fig. 1B:140, par. [0048], “The rows of edge array 140 are sorted on the originating vertex column by using the offset within vertex array 130 of the originating vertex as a sort key.” wherein the originating vertex column is interpreted as the begin array index of the begin array. The values in the originating vertex column is interpreted as the source vertex identified. For example, “VERTEX 113”) and 
	holds an edge array index at which a respective source vertex edge list of the respective source vertex is stored sequentially within the edge array (Kim, fig. 1B, par. [0049], “The edge column may store an edge identifier of each edge.” Wherein the edge column is interpreted as the edge array index. The values of the edge column is interpreted as the respective source vertex edge list of the respective source vertex is stored sequentially within the edge array. The values are stored in a sequence from “EDGE 121 to EDGE 125”, see fig. 1B:140); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim that teaches optimized to exploit data locality and minimize cache thrashing into Hilloulin that teaches encoding heterogeneous graphs for efficient use. Additionally, this efficient manage memory utilization.
The motivation for doing so would be to improve performance of subgraph pattern matching by exploiting data locality and minimizing cache thrashing (Kim par. [0034]). 

	As per claim 12, Hilloulin teaches wherein the plurality of vertices and the plurality of edges are stored in a plurality of tables that includes at least two vertex tables (Hilloulin, fig. 5, par. [0108], “For example, columns 530 and 540 may identify rows of respective source and destination tables (not shown). Source 530 may be a primary key column within the source table.” Wherein the source and destination tables are interpreted as the at least two vertex tables) and 
	at least one edge table (Hilloulin, fig. 7, par. [0131], “A separate edge of type 770 may be created for each of instances 0-1 to populate an edge table (not shown) of edge type 770.”), 
	wherein each of the at least two vertex tables stores the plurality of vertices of a certain type with specific sets of properties (Hilloulin, figs. 5-6, par. [0108], [0123]-[0124], “Source vector 570 has as many values as there are vertices of the source vertex type of the edge type.” Where the vertices of the source vertex type of the edge type is interpreted as the each of the at least two vertex tables store the plurality of vertices of the certain type with specific sets of properties), 
	wherein each of the at least one edge tables stores the plurality of edges of a certain type with specific sets of properties (Hilloulin, figs. 5-6, par. [0108], [0115], [0121], “Thus edges, of the edge type, from a same source vertex are contiguously recorded in destination vector 580, after which, step 604 repeats for a next vertex of the same source vertex type.”  Where the edge type is interpreted as the each of the at least one edge tables stores the plurality of edges of a certain type with specific sets of properties).

	As per claim 17, Hilloulin teaches wherein the edge array is a logical representation of a list-array with delta logs (Kim, fig. 1B, par. [0052], “Edge labels array 160 has two logical columns, which are edge offset and labels. The edge offset column is identical to the edge offset column of edge array 140.”), 
	wherein each of the begin-39-Docket No. 50277-5757 (ORC2133654-US-NPR) array and the reverse begin array is associated with a checkpoint array and a difference array (Kim, fig. 1B, par. [0056]. a index array. Where the index array is interpreted to be associated with the begin array and the reverse begin array. An edge labels array is interpreted as the difference array and is also interpreted to be associated with the begin array and the reverse begin array), 
	wherein the difference array is logical representation of a block-array with delta logs (Kim, fig. 1B, par. [0052], [0054], “Edge labels array 160 has two logical columns” and “Index array 150 has two logical columns”. Further, the index array shows a block with first edge offset which herein is interpreted as the block-array with delta logs).

8.	Claims 3-6, 8-10, 13-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hilloulin et al. (US 20190325075 A1) in view of Kim et al. (US 20190121825 A1) in further view of Macko et a. (US 20160071233 A1).
	As per claim 3, Hilloulin, and Kim teach all the limitations as discussed in claim 1 above.   
However, it is noted that the prior art of Hilloulin, and Kim do not explicitly teach “wherein each property of a vertex table for the graph is associated with an array with delta logs, wherein the array with delta logs comprises: a consolidated values array storing values associated with a consolidated version of the vertex table; 	a delta log data structure storing changes compared to the consolidated values array.”
	On the other hand, in the same field of endeavor, Macko teaches wherein each property of a vertex table for the graph is associated with an array with delta logs, wherein the array with delta logs comprises (Macko, fig. 2A-C, “FIGS. 2A-2C illustrate how changes made to a graph structure may be reflected in the vertex table and edge table of a log-based CSR representation of that graph structure, according to one embodiment.” Wherein the log-based CSR is interpreted as the delta logs. The log-based CSR is in row/array of the tables): 
	a consolidated values array storing values associated with a consolidated version of the vertex table (Macko, fig. 8, par. [0055], “the level 0 CSR representation 810 (which includes vertex table 812” Wherein the vertex table 812 is interpreted as the consolidated version of the vertex table. Further, “delete vector 816” where the delete vector 816 is interpreted as the consolidated values array storing values associated with the consolidated version of the vertex table); 
	a delta log data structure storing changes compared to the consolidated values array (Macko, par. [0036], “One way to add mutability to a CSR representation of a graph structure is by augmenting it with a delta map, which is a writeable data structure that stores the difference between the CSR representation (which is a read-only representation) and the current state of the graph structure.” Wherein the delta map is interpreted as the delta log data structure storing changes compared to the consolidated values array). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Macko that teaches performing graph processing operations using mutable multilevel data structures to represent the target graph structures into the combination of Hilloulin that teaches encoding heterogeneous graphs for efficient use, and Kim that teaches optimized to exploit data locality and minimize cache thrashing. Additionally, this efficient manage memory utilization.
The motivation for doing so would be to improve performance and/or space utilization over existing graph representations (Macko par. [0008]).

As per claim 4, Hilloulin, and Kim teach all the limitations as discussed in claim 3 above.   
	Additionally, Macko teaches wherein data structures of the array with delta logs are segmented according to a fixed size (Macko, par. [0066]-[0067], “For example, in embodiments in which the single writable level is implemented using a delta map, the creation of a new read-only level may be dependent on the size of the delta map.” Wherein the size of the delta map is interpreted as the fixed size), 
wherein one or more segments are compacted when a consolidation threshold is satisfied (Macko, par. [0066]-[0067], “once the delta map meets or exceeds a pre-determined (fixed or configurable) size, this may trigger the creation of a new read-only CSR-like level in the mutable multilevel data structure.” wherein the exceeds a pre-determined (fixed or configurable) size is interpreted as the consolidation threshold is satisfied. The new read-only CSR-like level in the mutable multilevel data structure is interpreted as the one or more segments are compacted).

As per claim 5, Hilloulin, and Kim teach all the limitations as discussed in claim 1 above.   
	Additionally, Macko teaches wherein each property of an edge table for the graph is associated with a list-array with delta logs, wherein the list-array with delta logs comprises (Macko, par. [0057], “the first two entries in the level 1 vertex table 522 (those corresponding to vertices 0 and 1 of the graph) include the tuples (0,0) and (0,2), respectively, which reference corresponding entries (and adjacency lists) in edge table 514 in level 0 CSR 510.” Wherein the edge table is interpreted as the edge table for the graph is associated with a list-array with delta logs. The tuples are interpreted as the list-array with delta logs): 
	a consolidated lists array storing lists associated with a consolidated version of the edge table (Macko, fig. 5, par. [0057], “the level 1 vertex table 522 was created using (software) copy-on-write, so it takes up minimal space and requires little time to create.” The level 1 CSR has an vertex table where the vertex table have a consolidated lists array/tuples. The level 1 CSR has consolidated version of the edge table); 
	a consolidated list begins array storing, for each consolidated list begins index (Macko, par. [0060]-[0061], “For example, when an edge set (i.e., an adjacency list) for a given vertex is modified, the portion of the edge table corresponding to the given vertex (its current edge set) may be copied to the end of the edge set, and the modifications may be applied to the copied version of the edge set (which may be subsequently referenced in a new read-only level of the mutable multilevel data structure).”) wherein the adjacency list is interpreted as the consolidated list begins array storing, for each consolidated list begins index), 
	a start index of a corresponding list in the consolidated lists array (Macko, par. [0076], “As previously noted, the CSR representation at each read-only level of the mutable multilevel data structures described herein may define an edge identifier as an index into the edge table or, in some cases, a tuple consisting of a level number and an index value.” Wherein the index is interpreted as the start index of the corresponding list in the consolidated lists array); 
	a delta log data structure comprising (Macko, par. [0145], “a data structure at the single writeable level of the mutable multilevel data structures described herein may be implemented in a manner similar to a delta map, may be implemented as a log of modifications to the graph structures that are represented by the mutable multilevel data structures (e.g., as a list of new or deleted vertices and/or new or deleted edges between various vertices), or may be represented by any of a variety of simple or complex data structures at the single writable level”): 
	a delta lists array storing content of modified or newly added lists (Macko, par. [0145], “a data structure at the single writeable level of the mutable multilevel data structures described herein may be implemented in a manner similar to a delta map, may be implemented as a log of modifications to the graph structures that are represented by the mutable multilevel data structures (e.g., as a list of new or deleted vertices and/or new or deleted edges between various vertices), or may be represented by any of a variety of simple or complex data structures at the single writable level” wherein list of new or deleted vertices and/or new or deleted edges between various vertices is interpreted as the delta lists array storing content of modified or newly added lists); 
a list positions data structure storing, for each list positions data structure index, holds a delta lists array index and a length of a particular list (Macko, fig. 11, par. [0146], “For example, it may include an indirection table and multiple data pages that collectively implement a sparse vertex table, and the data pages for particular collections of vertices may be allocated only if (and when) they are needed (e.g., when those vertices are added, deleted, and/or their edge sets are modified).” Where the data pages are interpreted as the list positions data structure storing. The data pages have a delta lists array index and the length of a particular list).

As per claim 6, Hilloulin, and Kim teach all the limitations as discussed in claim 5 above.   
Additionally, Macko teaches wherein data structures of the list-array with delta logs are segmented in per-vertex segments, wherein one or more segments are compacted when a consolidation threshold is satisfied (Macko, fig. 3, par. [0146]-[0147], [0163], “Some evaluations of the hybrid variants described herein focused on the memory usage and the performance of various triangle counting algorithms using different policies that decide whether to copy entire adjacency lists or to represent adjacency lists as deltas depending (at least in part) on a node degree threshold” Wherein the entire adjacency lists is inherent to be part of a segmented in per-vertex segments. The node degree threshold is interpreted to compacted the one or more segments when a consolidation threshold is satisfied).

As per claim 8, Hilloulin, and Kim teach all the limitations as discussed in claim 7 above.   
Additionally, Macko teaches wherein data structures of the block-array with delta logs are segmented in per-vertex segments, wherein one or more segments are compacted when a consolidation threshold is satisfied (Macko, fig. 9B:955, par. [0102]-[0103], “the method may include adding the element to the adjacency list for vertex ν, as in 955.” Wherein the adding the element to the adjacency list for vertex ν is interpreted as the consolidation threshold is satisfied. Where the value greater than L is the threshold satisfied).

As per claim 9, Hilloulin, and Kim teach all the limitations as discussed in claim 1 above.   
	Additionally, Macko teaches further comprising for each vertex table, for the graph, that contains one or more vertex changes to the graph (Macko, par. [0042], “FIG. 2B illustrates how the graph shown in FIG. 1A would be reflected in a log-based CSR representation of the graph prior to the changes (e.g., at time T.sub.0). In this example, the log-based CSR representation of the graph includes a vertex table 210 and an edge table 220.”): 
	if the one or more vertex changes include vertex deletions, allocating a bit array for a corresponding vertex table to indicate deleted vertices; if the one or more vertex changes include vertex additions, transforming as many of the vertex additions into vertex compensations and assigning new vertex indices to any remaining vertex additions that are not transformed; if the one or more vertex changes include vertex property modifications, for each property associated with the vertex property modifications, creating a new array of delta logs based on a previous array of delta logs, wherein the vertex property modifications are applied to a delta log data structure of the new array of delta logs (Macko, fig. 9A, par. [0101], “If no such entry exists (e.g., if vertex ν was created at a level higher than level L), shown as the negative exit from 925, construction of the adjacency list may be considered complete, as in 980. If the entry for vertex ν exists (shown as the positive exit from 925), but it stores a value of NIL (shown as the positive exit from 930), this may indicate that the adjacency list for vertex ν is empty. In this case, construction of the adjacency list may be considered complete, as in 980. Note that in some embodiments, a NIL value in an entry of the vertex table may be used to mark a deleted vertex.” See also, 2111.04(II) “CONTINGENT LIMITATIONS”).  


As per claim 10, Hilloulin, and Kim teach all the limitations as discussed in claim 1 above.   
Additionally, Macko teaches further comprising for each edge table, for the graph, that contains one or more edge changes to the graph: if the one or more edge changes include topological edge modifications,-36-Docket No. 50277-5757 (ORC2133654-US-NPR) creating a new begin array and a new reverse begin array, comprising for each of the new begin array and the new reverse begin array: determining a number of edges for each source vertex of the plurality of vertices and for each destination vertex of the plurality of vertices; creating a new checkpoint array and a new difference array based on the determination; updating the edge array, comprising merging delta logs of a previous edge array with the topological edge modifications; updating the edge offset array based on the topological edge modifications; if the one or more edge changes include edge property modifications, for each property associated with the edge property modifications, creating a new delta log data structure based on a previous delta log data structure, wherein the edge property modifications are applied to the new delta log data structure (Macko, par. [0093], “an indication that the edge was deleted (if it has been deleted) or a NIL value (if it still exists). In some embodiments of the space-optimized variant, the deletion vector may store (in the respective entry for each edge) the number of the level in which the edge was deleted (if it has been deleted) or a NIL value (if it still exists).” See also, 2111.04(II) “CONTINGENT LIMITATIONS”).

	As per claim 13, Hilloulin, and Kim teach all the limitations as discussed in claim 11 above.   
However, it is noted that the prior art of Hilloulin, and Kim do not explicitly teach “wherein each property of a vertex table for the graph is associated with an array with delta logs, wherein the array with delta logs comprises: a consolidated values array storing values associated with a consolidated version of the vertex table; 	a delta log data structure storing changes compared to the consolidated values array.”
	On the other hand, in the same field of endeavor, Macko teaches wherein each property of a vertex table for the graph is associated with an array with delta logs, wherein the array with delta logs comprises (Macko, fig. 2A-C, “FIGS. 2A-2C illustrate how changes made to a graph structure may be reflected in the vertex table and edge table of a log-based CSR representation of that graph structure, according to one embodiment.” Wherein the log-based CSR is interpreted as the delta logs. The log-based CSR is in row/array of the tables): 
	a consolidated values array storing values associated with a consolidated version of the vertex table (Macko, fig. 8, par. [0055], “the level 0 CSR representation 810 (which includes vertex table 812” Wherein the vertex table 812 is interpreted as the consolidated version of the vertex table. Further, “delete vector 816” where the delete vector 816 is interpreted as the consolidated values array storing values associated with the consolidated version of the vertex table); 
	a delta log data structure storing changes compared to the consolidated values array (Macko, par. [0036], “One way to add mutability to a CSR representation of a graph structure is by augmenting it with a delta map, which is a writeable data structure that stores the difference between the CSR representation (which is a read-only representation) and the current state of the graph structure.” Wherein the delta map is interpreted as the delta log data structure storing changes compared to the consolidated values array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Macko that teaches performing graph processing operations using mutable multilevel data structures to represent the target graph structures into the combination of Hilloulin that teaches encoding heterogeneous graphs for efficient use, and Kim that teaches optimized to exploit data locality and minimize cache thrashing. Additionally, this efficient manage memory utilization.
The motivation for doing so would be to improve performance and/or space utilization over existing graph representations (Macko par. [0008]).

As per claim 14, Hilloulin, and Kim teach all the limitations as discussed in claim 13 above.   
	Additionally, Macko teaches wherein data structures of the array with delta logs are segmented according to a fixed size (Macko, par. [0066]-[0067], “For example, in embodiments in which the single writable level is implemented using a delta map, the creation of a new read-only level may be dependent on the size of the delta map.” Wherein the size of the delta map is interpreted as the fixed size), 
wherein one or more segments are compacted when a consolidation threshold is satisfied (Macko, par. [0066]-[0067], “once the delta map meets or exceeds a pre-determined (fixed or configurable) size, this may trigger the creation of a new read-only CSR-like level in the mutable multilevel data structure.” wherein the exceeds a pre-determined (fixed or configurable) size is interpreted as the consolidation threshold is satisfied. The new read-only CSR-like level in the mutable multilevel data structure is interpreted as the one or more segments are compacted).

As per claim 15, Hilloulin, and Kim teach all the limitations as discussed in claim 11 above.   
	Additionally, Macko teaches wherein each property of an edge table for the graph is associated with a list-array with delta logs,	wherein the list-array with delta logs comprises (Macko, par. [0057], “the first two entries in the level 1 vertex table 522 (those corresponding to vertices 0 and 1 of the graph) include the tuples (0,0) and (0,2), respectively, which reference corresponding entries (and adjacency lists) in edge table 514 in level 0 CSR 510.” Wherein the edge table is interpreted as the edge table for the graph is associated with a list-array with delta logs. The tuples are interpreted as the list-array with delta logs): 
	a consolidated lists array storing lists associated with a consolidated version of the edge table (Macko, fig. 5, par. [0057], “the level 1 vertex table 522 was created using (software) copy-on-write, so it takes up minimal space and requires little time to create.” The level 1 CSR has a vertex table where the vertex table have a consolidated lists array/tuples. The level 1 CSR has consolidated version of the edge table); 
	a consolidated list begins array storing, for each consolidated list begins index (Macko, par. [0060]-[0061], “For example, when an edge set (i.e., an adjacency list) for a given vertex is modified, the portion of the edge table corresponding to the given vertex (its current edge set) may be copied to the end of the edge set, and the modifications may be applied to the copied version of the edge set (which may be subsequently referenced in a new read-only level of the mutable multilevel data structure).”) wherein the adjacency list is interpreted as the consolidated list begins array storing, for each consolidated list begins index), 
	a start index of a corresponding list in the consolidated lists array (Macko, par. [0076], “As previously noted, the CSR representation at each read-only level of the mutable multilevel data structures described herein may define an edge identifier as an index into the edge table or, in some cases, a tuple consisting of a level number and an index value.” Wherein the index is interpreted as the start index of the corresponding list in the consolidated lists array); 
	a delta log data structure comprising (Macko, par. [0145], “a data structure at the single writeable level of the mutable multilevel data structures described herein may be implemented in a manner similar to a delta map, may be implemented as a log of modifications to the graph structures that are represented by the mutable multilevel data structures (e.g., as a list of new or deleted vertices and/or new or deleted edges between various vertices), or may be represented by any of a variety of simple or complex data structures at the single writable level”): 
	a delta lists array storing content of modified or newly added lists (Macko, par. [0145], “a data structure at the single writeable level of the mutable multilevel data structures described herein may be implemented in a manner similar to a delta map, may be implemented as a log of modifications to the graph structures that are represented by the mutable multilevel data structures (e.g., as a list of new or deleted vertices and/or new or deleted edges between various vertices), or may be represented by any of a variety of simple or complex data structures at the single writable level” wherein list of new or deleted vertices and/or new or deleted edges between various vertices is interpreted as the delta lists array storing content of modified or newly added lists); 	
	a list positions data structure storing, for each list positions data structure index, holds a delta lists array index and a length of a particular list (Macko, fig. 11, par. [0146], “For example, it may include an indirection table and multiple data pages that collectively implement a sparse vertex table, and the data pages for particular collections of vertices may be allocated only if (and when) they are needed (e.g., when those vertices are added, deleted, and/or their edge sets are modified).” Where the data pages are interpreted as the list positions data structure storing. The data pages have a delta lists array index and the length of a particular list).  

As per claim 16, Hilloulin, and Kim teach all the limitations as discussed in claim 15 above.   
	Additionally, Macko teaches wherein data structures of the list-array with delta logs are segmented in per-vertex segments, wherein one or more segments are compacted when a consolidation threshold is satisfied (Macko, fig. 3, par. [0146]-[0147], [0163], “Some evaluations of the hybrid variants described herein focused on the memory usage and the performance of various triangle counting algorithms using different policies that decide whether to copy entire adjacency lists or to represent adjacency lists as deltas depending (at least in part) on a node degree threshold” Wherein the entire adjacency lists is inherent to be part of a segmented in per-vertex segments. The node degree threshold is interpreted to compacted the one or more segments when a consolidation threshold is satisfied).  

As per claim 18, Hilloulin, and Kim teach all the limitations as discussed in claim 17 above.   
	Additionally, Macko teaches wherein data structures of the block-array with delta logs are segmented in per-vertex segments, wherein one or more segments are compacted when a consolidation threshold is satisfied (Macko, fig. 9B:955, par. [0102]-[0103], “the method may include adding the element to the adjacency list for vertex ν, as in 955.” Wherein the adding the element to the adjacency list for vertex ν is interpreted as the consolidation threshold is satisfied. Where the value greater than L is the threshold satisfied).

As per claim 19, Hilloulin, and Kim teach all the limitations as discussed in claim 11 above.   
	Additionally, Macko teaches wherein the sequences of instructions which, when executed by the one or more processors, further cause, for each vertex table, for the graph, that contains one or more vertex changes to the graph (Macko, par. [0042], “FIG. 2B illustrates how the graph shown in FIG. 1A would be reflected in a log-based CSR representation of the graph prior to the changes (e.g., at time T.sub.0). In this example, the log-based CSR representation of the graph includes a vertex table 210 and an edge table 220.”): if the one or more vertex changes include vertex deletions, allocating a bit array for a corresponding vertex table to indicate deleted vertices; if the one or more vertex changes include vertex additions, transforming as many of the vertex additions into vertex compensations and assigning new vertex indices to any remaining vertex additions that are not transformed; if the one or more vertex changes include vertex property modifications, for each property associated with the vertex property modifications, creating a new array of delta logs based on a previous array of delta logs, wherein the vertex property modifications are applied to a delta log data structure of the new array of delta logs (Macko, fig. 9A, par. [0101], “If no such entry exists (e.g., if vertex ν was created at a level higher than level L), shown as the negative exit from 925, construction of the adjacency list may be considered complete, as in 980. If the entry for vertex ν exists (shown as the positive exit from 925), but it stores a value of NIL (shown as the positive exit from 930), this may indicate that the adjacency list for vertex ν is empty. In this case, construction of the adjacency list may be considered complete, as in 980. Note that in some embodiments, a NIL value in an entry of the vertex table may be used to mark a deleted vertex.” See also, 2111.04(II) “CONTINGENT LIMITATIONS”).

As per claim 20, Hilloulin, and Kim teach all the limitations as discussed in claim 11 above.   
	Additionally, Macko teaches wherein the sequences of instructions which, when executed by the one or more processors, further cause, for each edge table, for the graph, that contains one or more edge changes to the graph: if the one or more edge changes include topological edge modifications, creating a new begin array and a new reverse begin array, 	comprising for each of the new begin array and the new reverse begin array: determining a number of edges for each source vertex of the plurality of vertices and for each destination vertex of the plurality of vertices; creating a new checkpoint array and a new difference array based on the determination; -40-Docket No. 50277-5757 (ORC2133654-US-NPR) updating the edge array, comprising merging delta logs of a previous edge array with the topological edge modifications; updating the edge offset array based on the topological edge modifications; if the one or more edge changes include edge property modifications, for each property associated with the edge property modifications, creating a new delta log data structure based on a previous delta log data structure, wherein the edge property modifications are applied to the new delta log data structure (Macko, par. [0093], “an indication that the edge was deleted (if it has been deleted) or a NIL value (if it still exists). In some embodiments of the space-optimized variant, the deletion vector may store (in the respective entry for each edge) the number of the level in which the edge was deleted (if it has been deleted) or a NIL value (if it still exists).” See also, 2111.04(II) “CONTINGENT LIMITATIONS”).

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jung et al. (US 20210064661 A1), teaches operating the graph processing system.
	Xia et al. (US 20210004374 A1), teaches an edge-set based property graph traversal framework that runs on a distributed infrastructure.
	Chishti et al. (US 20200226124 A1), teaches edge batch reordering for streaming graph analytics.
	Sekar et al. (US 20200059481 A1), teaches detection and reconstruction of cyber events extracted from audit data in order to generate a compact scenario representation.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157